Citation Nr: 0414572	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-09 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of avulsion of pad of the left 
middle finger.


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from August 1997 to August 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Waco, Texas, Regional Office (RO) that, in pertinent part, 
established service connection for residuals of avulsion of 
pad of the left middle finger and assigned a noncompensable 
evaluation for that disability.  In August 2001, the veteran 
informed the RO that he had relocated to Madison, Alabama.  
In April 2003, the Montgomery, Alabama, RO assigned a 10 
percent disability rating for residuals of avulsion of pad of 
the left middle finger effective August 2001.  The veteran 
has represented himself throughout this appeal.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
residuals of avulsion of pad of the left middle finger.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial disability evaluation for the veteran's 
residuals of avulsion of pad of the left middle finger.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on the veteran's part.


REMAND

In August 2002, VA amended the portions of the Schedule For 
Rating Disabilities applicable to motion of the fingers and 
skin disorders.  The Board observes that the evaluation of 
the veteran's residuals of avulsion of pad of the left middle 
finger has not been reviewed by the RO under the amended 
regulations. 

A November 2002 deferred rating decision reflects that the RO 
intended to schedule the veteran with VA compensation 
examination to re-evaluate his service-connected residuals of 
avulsion of pad of the left middle finger under the amended 
regulations.  The veteran was not afforded VA examination 
that re-assessed the residuals of avulsion of pad of the left 
middle finger under the amended regulations.

Furthermore, the veteran has asserted on appeal that his 
range of motion for his middle finger is limited and that he 
experiences pain on his finger (see written statements dated 
in August 2002 and March 2003).  The veteran was not afforded 
VA examination that assessed the functional impairment of the 
veteran's finger.  VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that VA 
compensation examination would be helpful in resolving the 
issue raised by the instant appeal.

The statutes and regulations governing the adjudication of 
claims for VA benefits direct that, upon receipt of a 
complete or substantially complete application, the veteran 
shall be informed of the evidence needed to support his 
claim; what actions he needs to undertake; and how VA would 
assist him in developing his claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  The RO has not informed the veteran of the evidence 
needed to support a claim for an initial disability 
evaluation.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of the 
residuals of avulsion of pad of the left 
middle finger, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment 
provided to the veteran.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

3.  The RO should then schedule the 
veteran for VA compensation examination 
that is sufficiently broad to accurately 
determine the current nature and severity 
of the residuals of avulsion of pad of 
the left middle finger.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

The examination should be conducted in a 
manner that involves a review of the 
rating schedule criteria and regulations 
for residuals of avulsion of pad of the 
left middle finger, both prior to and as 
of August 26, 2002 and August 30, 2002, 
which are the effective dates of the 
revised criteria for evaluating 
limitation of motion for fingers and skin 
disorders, respectively.  38 C.F.R. §§ 
4.71a, Diagnostic Codes 5216-5230; § 
4.118, Diagnostic Codes 7800-7833 (2002, 
2003).

The examiner should also identify the 
limitation of activity imposed by the 
veteran' s service-connected residuals of 
avulsion of pad of the left middle finger 
and any associated pain with a full 
description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the left middle 
finger should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should specifically comment on 
the impact of the veteran's 
service-connected residuals of avulsion 
of pad of the left middle finger upon his 
industrial activities and employability.  

4.  The RO should then readjudicate the 
veteran's entitlement to an initial 
disability evaluation for the veteran's 
residuals of avulsion of pad of the left 
middle finger with express consideration 
of VAOPGCPREC 3-2000.  If the benefit 
sought on appeal remains denied, the 
veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


